Opinion issued December 5, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00299-CV
                            ———————————
                       CROSS GROUP, INC., Appellant
                                        V.
                  PROSERV OPERATIONS, INC., Appellee



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-67577


                          MEMORANDUM OPINION

      The parties have filed an agreed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.




                                        2